Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12-14 were canceled.  
Claims 1, 11, and 15 were amended. 
Claims 16-18 were added.
Claims 1-11 and 15-18 are pending and under consideration. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 10. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 depends from claim 10 which has reference to claim 9 which in turn has reference to claim 8 which in turn has reference to claim 7 which also has reference to claim 1. Therefore claim 10 already contains claim limitations of claim 1. Since claim 16 has same claim limitation as claim 1, claim 16 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
MPEP § 2164.01 states:
                
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Instant claims 15 and 17-18 are directed to a method of preventing or treating cancer in a subject, comprising administering an effective amount of the antibody comprising VL domain consisting of a sequence having at least 80% identity to the amino acid sequence of SEQ ID NO: 1; and VH domain consisting of a sequence having at least 80% identity to the amino acid sequence of any one of SEQ ID NO: 3-5.
With respect to preventing cancer, it is noted that the prevention of hyperproliferative disorders, including cancers and tumors, i.e., keeping individuals free of any such disorders indefinitely, is an intractable proposition, if not now wholly impossible, given, for example, that cancers are widely heterogeneous diseases, having widely varying pathologies and etiologies, and with causes that are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development by any cause.  There are effective antibody treatments for cancer using anti-MSLN antibody known in the art, but prophylactic antibody administration to prevent cancer has not been described in the art.  For example, Hassan et al (Journal of Clinical Oncology (2016), 34:4171-4179; PTO-892) teaches several antibody-based therapeutic agents directed at mesothelin (abstract). These include anti-mesothelin immunotoxins, chimeric anti-mesothelin antibody (amatuximab) and mesothelin-directed antibody drug conjugate (anetumab ravtansine) for treating cancer (abstract).  Notably, in the instant case, the specification does not present any working example in which anti-MSLN prevent cancer while it presents an example in which humanized anti-MSLN antibody has affinity to MSLN expressed on cancer cell surface (example 3, page 22).  As such, the specification, which lacks any specific non-general guidance, direction, and exemplification that is reasonably commensurate in scope with the intended use of preventing a cancer, would not reasonably enable the artisan to prevent cancer without undue and/or unreasonable experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.



Claims 1-11 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody 
Claim Analysis
The instant claims are directed to a genus of antibodies comprising VL consisting of a sequence having at least 80% identity to the amino acid sequence of SEQ ID NO: 1; and VH consisting of a sequence having at least 80% identity to the amino acid sequence of any one of SEQ ID NO: 3-5. Therefore instant claims encompass antibodies comprising VL or VH which have 20% or less amino acid variation (same as at least 80% identity) in the CDR sequences. 

It is also noted that instant claim 11 recites “fragment thereof” which does not necessarily need to comprise 6 CDR sequences even when the antibody comprises the specific sequences for all 6 CDRs. Therefore claim 11 encompasses a pharmaceutical composition comprising all the possible antibody fragments without 6 CDR sequences required for specific binding to antigen.
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., 80% identity to the amino acid sequence of VL and VH of species antibodies disclosed by instant specification without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to MSLN by the mere recitation of 80% identity to the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 3-5 as the instant claim broadly claimed because 6 CDR sequences are not defined if the amino acid variations occur in the CDR sequences.
It is further noted that claim 1 encompasses a genus of antibodies that can bind to any antigen that comprises 80% identity to the claimed sequences.  However, the specification does not disclose an antibody that binds to any other antigen except MSLN.  As evidenced by the prior art rejection below, antibodies with the recited 80% identity to the claimed sequences can bind to other antigens, but Applicant has not described such antibodies.  Therefore, the disclosed species is not representative of the genus of claimed antibodies that can bind any antigen and Applicant has only adequately described antibodies that bind to MSLN, wherein the antibody comprises a light chain CDR1 including 5the amino acid sequence of SEQ ID NO: 9; a light chain CDR2 including the amino acid sequence of SEQ ID NO: 10; a light chain CDR3 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liners et al (Gly, 15(9):849-860, 2005) as evidenced by GenBank: AAS77223.1 and alignments.
With respect to the claims Liners et al teach an antibody of AAS77223.1 that comprises a VL that is 81.5% identical to SEQ ID NO:1 and a VH that is 88.2% identical to SEQ ID NO:3 (see entire document, e.g., Fig. 10, AAS77223.1 and alignments). Liners et al teach a nucleotide encoding said antibody, vectors comprising said nucleotide, host cells comprising said vector, culturing said and compositions 
B3 anti-carrageenan single chain Fv antibody [synthetic construct]
GenBank: AAS77223.1
Identical Proteins FASTA Graphics
Go to:
LOCUS       AAS77223                 283 aa            linear   SYN 11-AUG-2005
DEFINITION  B3 anti-carrageenan single chain Fv antibody [synthetic construct].
ACCESSION   AAS77223
VERSION     AAS77223.1
DBSOURCE    accession AY496269.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct
            other sequences; artificial sequences.
REFERENCE   1  (residues 1 to 283)
  AUTHORS   Liners,F., Helbert,W. and Van Cutsem,P.
  TITLE     Production and characterization of a phage-display recombinant
            antibody against carrageenans: evidence for the recognition of a
            secondary structure of carrageenan chains present in red algae
            tissues
  JOURNAL   Glycobiology 15 (9), 849-860 (2005)
   PUBMED   15872149
REFERENCE   2  (residues 1 to 283)
  AUTHORS   Liners,F. and Van Cutsem,P.
  TITLE     Direct Submission
  JOURNAL   Submitted (08-DEC-2003) URBV, University of Namur, Rue de
            Bruxelles, 61, Namur 5000, Belgium

     source          1..283
                     /organism="synthetic construct"
                     /db_xref="taxon:32630"
                     /clone_lib="Griffin-1 library (H. Griffin, MRC, Cambridge,
                     UK)"
     Protein         1..283
                     /product="B3 anti-carrageenan single chain Fv antibody"
                     /name="scFv"
     Region          26..133
                     /region_name="IgV_H"
                     /note="Immunoglobulin (Ig) heavy chain (H), variable (V)
                     domain; cd04981"
                     /db_xref="CDD:143182"
     Site            order(31,33,130,132)
                     /site_type="other"
                     /note="intrachain domain interface"
                     /db_xref="CDD:143182"
     Region          33..133
                     /region_name="IG_like"
                     /note="Immunoglobulin like; smart00410"
                     /db_xref="CDD:214653"
     Site            order(46..48,53..54)
                     /site_type="other"
                     /note="L1 hypervariable region"
                     /db_xref="CDD:143182"
     Site            order(61,65,69,117,125..126)
                     /site_type="other"
                     /note="heterodimer interface [polypeptide binding]"
                     /db_xref="CDD:143182"
     Site            95..100
                     /site_type="other"
                     /note="L2 hypervariable region"
                     /db_xref="CDD:143182"
     Region          152..255
                     /region_name="IgV_L_kappa"
                     /note="Immunoglobulin (Ig) light chain, kappa type,
                     variable (V) domain; cd04980"
                     /db_xref="CDD:143181"
     Region          158..255

                     /note="Immunoglobulin like; smart00410"
                     /db_xref="CDD:214653"
     Site            order(162,252,254..255)
                     /site_type="other"
                     /note="intrachain domain interface"
                     /db_xref="CDD:143181"
     Site            order(175..177,181)
                     /site_type="other"
                     /note="L1 hypervariable region"
                     /db_xref="CDD:143181"
     Site            order(181..182,199,242)
                     /site_type="other"
                     /note="antigen binding site"
                     /db_xref="CDD:143181"
     Site            order(184,186,188,193,196,200,237)
                     /site_type="other"
                     /note="heterodimer interface [polypeptide binding]"
                     /db_xref="CDD:143181"
     Site            216..220
                     /site_type="other"
                     /note="L2 hypervariable region"
                     /db_xref="CDD:143181"
     Site            order(241..243,245,246)
                     /site_type="other"
                     /note="L3 hypervariable region"
                     /db_xref="CDD:143181"
     CDS             1..283
                     /coded_by="AY496269.1:1..852"
                     /transl_table=11
ORIGIN      
        1 mkyllptaaa ellllaaqpa maqvqlvqsg aevkkpgasv kvsckasgyt ftsyamhwvr
       61 qapgqrlewm gwinagngnt kysqkfqgrv titrdtsast aymelsslrs edtavyycar
      121 nirqwgqgtl vtvssggggs ggggsggsal diqmtqspss lsasvgdrvt itcqasqdis
      181 nylnwyqqkp gkapklliyd asnletgvps rfsgsgsgtd ftftisslqp ediatyycqq
      241 ydnlptfgqg tkveikraaa hhhhhhgaae qkliseedln gaa

Top of Form
Bottom of Form
Alignment result 
                             GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         September 30, 2021, 09:16:55 ; Search time 1 Seconds
                                           (without alignments)
                                           0.031 Million cell updates/sec

Title:          AASEQ1_09302021_091651
Perfect score:  1476
Sequence:       1 MKYLLPTAAAELLLLAAQPA..........HHHGAAEQKLISEEDLNGAA 283

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 108 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-651-908-1.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   440.5   29.8    108  1  US-16-651-908-1            Sequence 1, Appli


                                    ALIGNMENTS


RESULT 1
US-16-651-908-1

  Query Match             29.8%;  Score 440.5;  DB 1;  Length 108;
  Best Local Similarity   81.5%;  
  Matches   88;  Conservative    6;  Mismatches   13;  Indels    1;  Gaps    1;

Qy        151 DIQMTQSPSSLSASVGDRVTITCQASQDISNYLNWYQQKPGKAPKLLIYDASNLETGVPS 210
              |||||||||||||||||||||||:||||:|  : ||||||||||||||| ||    ||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASYRYPGVPS 60

Qy        211 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYDNLP-TFGQGTKVEIKR 257
              |||||||||||| ||||||||| |||||||: : | ||| |||:||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQHYSTPWTFGGGTKLEIKR 108

    GenCore version 6.4.1



OM protein - protein search, using sw model

Run on:         September 30, 2021, 09:17:22 ; Search time 1 Seconds
                                           (without alignments)
                                           0.034 Million cell updates/sec

Title:          AASEQ1_09302021_091720
Perfect score:  1476
Sequence:       1 MKYLLPTAAAELLLLAAQPA..........HHHGAAEQKLISEEDLNGAA 283

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 119 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-651-908-3.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     534   36.2    119  1  US-16-651-908-3            Sequence 3, Appli


                                    ALIGNMENTS


RESULT 1
US-16-651-908-3

  Query Match             36.2%;  Score 534;  DB 1;  Length 119;
  Best Local Similarity   88.2%;  
  Matches  105;  Conservative    2;  Mismatches    6;  Indels    6;  Gaps    1;

Qy         23 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYAMHWVRQAPGQRLEWMGWINAGNGNTKY 82
              |||||||||||||||||||||||||||:|||| ||||||||||||||||||  |||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYFMHWVRQAPGQRLEWMGWIFPGNGNTKY 60

Qy         83 SQKFQGRVTITRDTSASTAYMELSSLRSEDTAVYYCARN------IRQWGQGTLVTVSS 135
              ||||||||||||||||||||||||||||||||||||||:         |||||||||||
Db         61 SQKFQGRVTITRDTSASTAYMELSSLRSEDTAVYYCARSGGYQYYFDYWGQGTLVTVSS 119




    
Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643